Citation Nr: 1209209	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for the Veteran's major depressive disorder.  


REPRESENTATION

Appellant represented by:	Graham Showalter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1986 to October 1988.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims folder.  The Veteran submitted evidence following this hearing; in his hearing, however, he provided a waiver for the Board to view this evidence in the first instance.  

In his April 2011 hearing, the Veteran testified as to suffering from gastrointestinal problems as a result of his medicine.  Given this testimony, the Board finds that the issue of entitlement to service connection for gastrointestinal problems secondary to the Veteran's service-connected major depressive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Over the course of the appeal period, the Veteran's major depressive disorder and bipolar disorder have resulted in occupational and social impairment with reduced reliability and productivity, but not in occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for the Veteran's service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the duty to notify, the Board notes that the claim at issue before the Board did not originate from a claim made by the Veteran; instead, the RO issued a rating decision following a review examination.  The Veteran then filed a Notice of Disagreement with the rating assigned following that review examination.  Thus, the Veteran did not receive VCAA notice prior to the initial decision in this matter.

Nevertheless, following his August 2008 Notice of Disagreement, the Veteran was sent notice in October 2008.  This notice informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also provided the Veteran with the particulars of what Diagnostic Code his disability is evaluated under and what evidence would be required for him to qualify for an increased rating.  The Veteran was sent another updated notice in November 2009 that provided similar information.  As his case was readjudicated after each notice, the Board finds that there has been no prejudice to the Veteran and that the duty to notify is satisfied.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded two VA compensation and pension examinations germane to his claim on appeal.  The Veteran also requested the opportunity to testify at a Travel Board hearing, and such a hearing was held in April 2011.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Major Depressive Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran first sought service connection for major depressive disorder in September 1999.  The RO initially denied the Veteran's claim in numerous rating decisions from February 2000 to July 2002.  The Veteran then filed a Notice of Disagreement in August 2002, and in April 2003, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  In July 2004, however, the RO granted the Veteran's claim for service connection, assigning a 30 percent rating.  As this grant of service connection was a complete grant of benefits on appeal, the issue was no longer before the Board.  The Veteran did not file a Notice of Disagreement with respect to the rating assigned at that time, so the July 2004 decision became final.  

The Veteran underwent a VA review examination in July 2007 to determine the current severity of his major depressive disorder.  Following this examination in August 2007, the RO issued a rating decision that left the Veteran's 30 percent rating unchanged.  In August 2008, the Veteran filed a Notice of Disagreement with respect to the rating assigned.  The RO issued a Statement of the Case in February 2009, and the Veteran filed a timely Substantive Appeal in March 2009.  He underwent another VA examination in February 2010, and the RO issued a Supplemental Statement of the Case in December 2010.  The Veteran then testified in a Travel Board hearing in April 2011. 

Before turning to the merits of the claim, the Board must first clarify that the appeals period in question here runs from the time of the Veteran's July 2007 VA examination to the present.  In a March 2009 letter, the Veteran's attorney stated that no determination had been made with regard to the Veteran's earlier September 2003 Substantive Appeal.  As explained above, however, the RO's grant of service connection in July 2004 effectively removed this issue from the Board's jurisdiction, as it represented a complete grant of benefits sought on appeal.  The Veteran did not file a Notice of Disagreement with respect to the initial rating assigned, and he did not request an increased rating until his August 2008 Notice of Disagreement.  Accordingly, the Board finds that the appeals period does not extend to 1999, as advocated by the Veteran's attorney.  

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Because the issue in this case is entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran seeks an increased rating for his major depressive disorder; he contends that his symptoms and their effect on his occupational and social functioning are worse than those represented by the 30 percent rating.  For the reasons that follow, the Board finds that the Veteran's symptoms and their effect on his occupational and social functioning more closely approximate a 50 percent rating.  

Again, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434.

The medical and lay evidence show that the Veteran suffers from symptoms described by this rating.  The Veteran has undergone two VA examinations, the first in July 2007.  In that examination, the Veteran reported that he lost his paramedic job but was still enrolled in school, although he had received bad grades.  The Veteran reported no close relationships and that he was unable to get a job.  He did participate in a race team.  He didn't sleep well and his no energy.  He reported he was close to his parents but had no relationship with his step-siblings.  He kept to himself.  The examiner found the Veteran had relevant and coherent speech, organized thoughts, a depressed mood, and a mildly constricted affect.  He was irritable, angry, but was still able to enjoy things.  He was socially isolated but had some close relationships.  There was intact memory and fair insight and judgment.  There were no suicidal or homicidal ideations or hallucinations.  He had mild paranoid and negative influences.  

In his more recent February 2010 VA examination, the Veteran reported he lived with his girlfriend with whom he had a close and affectionate relationship, although there were some strained areas.  The Veteran reported limited social support and that he preferred solitude except for interactions with his girlfriend, coworker, and classmates.  He was not close to his mother, but was close to his step-father.  He worked as a paramedic and was still in school.  He liked to camp, hike, fish, and attend spectator sports.  He stated that he suffers from panic attacks and sleep disturbances, but had no wide mood swings and no flare-ups of his temper or threatening behavior.  The examiner found the Veteran alert and oriented, with good hygiene, favorable range of affect, fair to good insight and judgment, and no hallucinations, suicidal or homicidal ideations, or delusional thinking.  The examiner found the Veteran had rapid and distractible speech.  He stated that he suffers from panic attacks and anxiety, and that he does not like to be around crowds.  This same examination also found that the Veteran suffers from bipolar disorder, a condition which the examiner called "a maturation of diagnosed major depressive disorder."  Thus, the Board's use of "major depressive disorder" encompasses both that disorder and his now diagnosed bipolar disorder.   

Records of the Veteran's VA treatment from 2007 to 2011 show him to be suffering from similar symptoms.  The Veteran occasionally complained of increasing anxiety and of panic attacks.  In most appointments, however, the Veteran described himself as stable and doing well, and stated that he was not depressed.  He noted his occasional bouts of anxiety and panic attacks, but most of the time, the Veteran described himself as doing well.  In May 2011, the Veteran noted that he was increasingly irritable and edgy, but stated that he was handling his symptoms well and that they were not affecting his functioning.  

The Veteran submitted records of his treatment from Dr. JG.  In a December 2006 record, Dr. JG noted that the Veteran was "doing wonderfully" with no symptoms of depression or anxiety.  He stated that the Veteran had no irritability or impulsivity, and that he was beginning a social life.  By November 2007, Dr. JG noted that the Veteran was suffering from withdrawal symptoms as a result of his running out of medicine.  He noted that the Veteran was irritable and easy to anger, had difficulty with concentrating and with memory.  Nevertheless, he noted that the Veteran's mood was good, that he was getting good grades in school, and that he was getting together with old friends. 

At his April 2011 hearing, the Veteran again stated that he had a good relationship with his girlfriend, but that he did not like to be around crowds.  He stated that he suffered from mood swings and panic attacks, and that his short term memory was impaired.  His girlfriend similarly noted that the Veteran was irritable and that he had a limited social life.  

The Board finds that the evidence of record does support a 50 percent evaluation as it shows occupational and social impairment with reduced reliability and productivity.  Though the Veteran is currently employed and (at the time of his hearing) had been in the same job for two-and-a-half years, he had switched jobs frequently before that.  Further, his symptoms have impacted his ability to function at his job, as his sleep impairment and his mood disturbances have negatively impacted his reliability and productivity.  With respect to his social functioning, the evidence shows that the Veteran maintains a good relationship with his girlfriend and classmates, but that he does not like crowds.  

The Veteran's GAF scores also support a 50 percent rating.  In his July 2007 VA examination, the Veteran was assigned a GAF score of 60.  In a December 2007 VA mental health consultation, the Veteran was assigned a GAF score of 65.  In his February 2010 VA examination, the Veteran was assigned a GAF score of 55.  In May 2011, the Veteran was assigned a GAF score of 65.  The 60 and 55 are the lower scores, and these scores indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  These scores are consistent both with the Veteran's symptoms and with the 50 percent rating.  

A 70 percent evaluation, however, is not for assignment.  The evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Throughout the time period, the examiners have found fair, intact, or good judgment and thinking.  Additionally, although the Veteran had multiple jobs he remained enrolled in school and was able to engage with classmates.  Further, though the Veteran's relationships are strained, he is nevertheless able to establish and maintain effective relationships.  Notably, the Veteran is living with his girlfriend, and he has described their relationship as caring.  He also has remained close to his step-father.  Moreover, the Veteran has consistently denied suicidal ideations, does not suffer from obsessional rituals, and did not demonstrate illogical, obscure or irrelevant speech.  Although he suffers from panic attacks, they have not been described as continuous or as affecting his ability to function.  There is no evidence of impaired impulse control or spatial disorientation.  The Veteran's hygiene and grooming have always been described as appropriate.  Though the Veteran acknowledged undergoing stressful circumstances, in his VA treatment from 2010, he stated that he was able to handles such circumstances well.  Accordingly, the Veteran's overall impairment does not rise to the level of a 70 percent evaluation.  38 C.F.R. § 4.130, DC 9434.

The Board notes that, in the April 2011 Travel Board hearing, the Veteran and his girlfriend described him as suffering from more extreme symptoms.  Specifically, the Veteran stated that he suffers from "explosive mood swings" and that he "isolates from everything."  He stated that, for many years, he has suffered from several panic attacks per week.  His girlfriend similarly noted that he is irritable, and that at least once a month, the Veteran explodes like a "volcano."

The Board, however, does not find this evidence particularly credible.  The Veteran contends that he has suffered from these extreme symptoms for many years, yet his VA examinations and his numerous VA treatment records do not show his symptoms to be this severe.  Indeed, the vast majority of these treatment records showed that the Veteran was stable, that he described himself as doing well and was free of depression and anxiety.  The Veteran described himself as doing well in school and able to handle stress well.  Notably, in an August 2010 treatment record, the Veteran stated that he had a busy schedule, but that he was handling it well.  In December 2010, the Veteran again stated that he was very busy, but that he was handling his stress adequately.  

Comparing the April 2011 Travel Board testimony to the litany of reports showing that the Veteran was not suffering from severe symptoms, the Board cannot find the testimony from that hearing to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the Board finds that the competent and credible evidence of record demonstrates that the Veteran's service-connected psychiatric disorder is not manifested by the overall occupational and social impairment and symptoms described by the 70 percent rating.

The Board notes that though the Veteran's symptoms have fluctuated over the course of the appeals period, at no time has he presented symptoms consistent with the 70 percent rating.  Staged ratings are thus not at issue.  Further, though the Veteran has had periods of unemployment, he has remained employed during the majority of the appeals period.  Indeed, the Veteran stated at his April 2011 hearing that he has held his current job for two-and-a-half years.  Given the fact that the Veteran is currently employed and was gainfully employed (or in school) during the majority of the appeals period, the Board does not find the issue of entitlement to a total disability rating based on individual unemployability to have been raised by the record, and no further consideration of this issue is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record).  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence show that the Veteran's major depressive disorder symptoms include a flattened affect, panic attacks, impairment of memory, and disturbances of motivation and mood.  These symptoms are contemplated under the applicable rating criteria for major depressive disorder.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's major depressive disorder symptoms have resulted in occupational and social impairment with reduced reliability and productivity, but that his symptoms are not as severe as described by the 70 percent rating.  Accordingly, the Board concludes that the criteria for a 50 percent rating for the Veteran's major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, DC 9434.


ORDER

A 50 percent rating over the course of the appeals period for the Veteran's major depressive disorder is granted.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


